DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 9, 2021 is acknowledged.  Claims 36-43, 45, 47, 48, and 50-54 are pending in the application.  Claims 1-35, 44, 46, and 49 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group IV (claims 36-40) in the reply filed on June 9, 2021 is acknowledged.  The traversal is on the ground(s) that claims 42, 43, 45, 47 and 48 depend upon claim 41 and claim 41 has been amended to depend upon claim 36.  Given that all pending claims in the application depend upon independent claim 36, the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-43, 45, 47, 48, and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 36 recites “an effective amount of spores” (line 2). Although the instant specification defines “effective amount” as the amount of a composition or formulation and/or component thereof that can elicit a desired biological or chemical response of a tissue, system, animal, plant (P7, L11-13), it is unclear what is encompassed by “effective amount” in the claim.  It is uncertain what exactly the desired response or function is as a result of the presence of the spores and the quantity of spores required to achieve the desired response or function. It is also unclear how the effective amount of spores is determined or measured, and no guidance in the specification or claim(s) has been provided.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
SEE ALSO claim 1 and the recitation of “an effective amount of a nutrient formulation” at line 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 43 recites “the effective amount of spores ranges from about 1 x 102 to about 5 x 107 CFU/mL”, and this claim depends upon claim 41.  However, the range in dependent claim 43 is broader than that recited in claim 41 (see lines 3-4 and the recitation of “the effective amount of spores ranges from about 1 x 102 CFU/mL to about 1 x107 CFU/mL”).  Thus, claim 43 fails to further limit claim 41.  One or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 37, 39, 40, 50, 51, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashman US 20160040119 (hereinafter “Hashman”).
With respect to claim 36, Hashman teaches a composition comprising an effective amount of bacterial spores, an amount of germinative compound(s) (nutrient formulation) sufficient to cause the bacterial spore to germinate, and a carrier (diluent) (paragraphs [0035]-[0039], [0046], [0062], [0064]-[0066], [0118], [0119], [0126], [0130]-[0135], [0147], [0155], [0170]-[0186]).
Regarding claim 37, Hashman teaches the effective amount of the spore is 5 x 108 cfu/mL and 1 x 108 cfu/mL in the examples (paragraphs [0170]-[0186]).
With respect to claim 39, Hashman teaches the carrier (diluent) is water (paragraphs [0069], [0126], [0133], and [0170]-[0186]).
Regarding claim 40, Hashman teaches about 50% to about 100% of the spores were germinated (activated) in the composition (paragraphs [0069], [0123], [0170]-[0173], [0177]-[0182], and [0213]).
With respect to claims 50, 51, and 53, Hashman teaches the effective amount of spore is 1 x 103 in the examples (paragraphs [0183]-[0186]).
Regarding claim 54, Hashman teaches the germinative compound(s) (nutrient formulation) includes L-alanine (L-amino acid), sodium chloride (preservative), potassium phosphate (buffer), and potassium ions (paragraphs [0062], [0064], [0065], [0069], [0155], and [0170]-[0186]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38, 41-43, 45, 47, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hashman US 20160040119 (hereinafter “Hashman”) as applied to claim 36 above.
With respect to claim 38, Hashman teaches the germinative compound(s) (nutrient formulation) is provided at concentrations of from 0.001 mg/mL to 100 mg/mL (.0001%-10%), which encompasses the claimed range of about 2% to about 4% (paragraph [0066]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 41, Hashman teaches the germinative compound(s) (nutrient formulation) includes L-alanine (L-amino acid), sodium chloride (preservative), potassium phosphate (buffer), and potassium ions (paragraphs [0062], [0064], [0065], [0069], [0155], and [0170]-[0186]).  Hashman also teaches about 50% to about 100% of the spores were germinated (activated) in the composition (paragraphs [0069], [0123], [0170]-[0173], [0177]-[0182], and [0213]), and the effective amount of spores is at least about 1 x 103 cfu/mL (paragraphs [0130]-[0133], [0147], and [0183]-[0186]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
With respect to claim 42, Hashman teaches the germinative compound(s) (nutrient formulation) further comprises fructose, glucose, or dextrose (paragraphs [0062], [0064], [0065], and [0170]-[0186]).
Regarding claims 43, 47, 48, and 52, Hashman teaches the effective amount of spores is at least about 1 x 103 cfu/mL (paragraphs [0130]-[0133], [0147], and [0183]-[0186]), which encompasses the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 45, Hashman teaches the effective amount of spores is at least about 1 x 103 cfu/mL [0130]-[0135], [0147], [0155]), which is interpreted to include values slightly below 1 x 103 cfu/mL and overlap the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793